Dismissed and Opinion Filed January 19, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00331-CV

                     CITY OF CARROLLTON, Appellant
                                  V.
                       1533 CRESCENT LLC, Appellee

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-09123

                        MEMORANDUM OPINION
           Before Justices Partida-Kipness, Pedersen, III, and Goldstein
                         Opinion by Justice Pedersen, III

      Before the Court is the parties’ joint motion to dismiss the appeal pursuant to

settlement. See TEX. R. APP. P. 42.1(a). We grant the motion and dismiss the appeal.

See id.




                                           /Bill Pedersen, III//
                                           BILL PEDERSEN, III
200331f.p05                                JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

CITY OF CARROLLTON,                          On Appeal from the 14th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. DC-19-09123.
No. 05-20-00331-CV          V.               Opinion delivered by Justice
                                             Pedersen, III, Justices Partida-
1533 CRESCENT LLC, Appellee                  Kipness and Goldstein participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       As agreed by the parties, we ORDER that each party bear its own costs of
this appeal.


Judgment entered this day 19th of January, 2021.




                                       –2–